DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
SCHMIDT et al., the closest prior art of record, fails to teach (i) at least one polymer selected from the group consisting of polypropylene homopolymers (claim 29) and (i) at least one polymer selected from the group consisting of polypropylene random copolymers containing 90 to 99.9 mol% propylene and 0.01 to 10 mol% ethylene as a comonomer, wherein the total amount of propylene and ethylene in the polymer is 100 wt% (claim 42). 
SCHMIDT teaches a composition containing a) a natural or synthetic polymer and b) one or more compounds of the formula (I), (II), or (III) [0005-0136]. Examples of synthetic polymer include polypropylene homopolymer, random copolymer, alternating or segmented copolymer, block copolymer, or a blend of polypropylene with another synthetic polymer which does not satisfy the claim limitations because of the term “consisting of” and SCHMIDT is silent to the claim limitations of the polypropylene random copolymers. Therefore, SCHMIDT fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763